Citation Nr: 0417222	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental disorder 
as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for anemia, including 
as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a kidney or bladder 
disorder, to include as a result of exposure to ionizing 
radiation.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to June 
1947 and from October 1952 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an August 1999 rating decision, the RO denied reopening 
the veteran's claims for entitlement to service connection 
for an acquired psychiatric disorder and for the residuals of 
burns as a result of exposure to ionizing radiation.  In a 
March 2002 decision, the Board affirmed the RO's denial and 
thus these issues are no longer on appeal.  At the same time, 
the RO also denied entitlement to service connection for PTSD 
and for a dental disorder as a result of exposure to ionizing 
radiation. 

In a July 2000 rating decision issued in August 2000, the RO 
denied entitlement to service connection for genetic damage 
due to radiation exposure and for cataracts, anemia, and a 
kidney disorder, including as a result of exposure to 
ionizing radiation.  In August 2000, the veteran submitted 
correspondence, which was construed as a notice of 
disagreement (NOD) as to all issues addressed in the July 
2000 rating decision.  The RO, however, only addressed the 
issues of entitlement to service connection for anemia and a 
kidney or bladder disorder, including as a result of exposure 
to ionizing radiation, in the October 2000 statement of the 
case (SOC).  The veteran subsequently perfected his appeal as 
to the issues addressed in the October 2000 SOC.

In March 2002, the Board remanded the above listed issues to 
the RO for further development and the issues of entitlement 
to service connection for genetic damage due to radiation 
exposure and for cataracts, including as a result of exposure 
to ionizing radiation, for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Later, in March 
2004, the RO issued an SOC on the latter two issues and 
informed the appellant that he had 60 days to perfect an 
appeal.  The appellant did not file a substantive appeal and, 
thus, the issues of entitlement to service connection for 
genetic damage due to radiation exposure and for cataracts, 
including as a result of exposure to ionizing radiation, are 
no longer in appellate status.

The issues of entitlement to service connection for PTSD, for 
a dental disorder as a result of exposure to ionizing 
radiation, and for anemia and a kidney or bladder disorder, 
including as a result of exposure to ionizing radiation, will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required.


REMAND

As noted above, the Board remanded the case in March 2002 for 
further development to include: obtaining additional 
treatment records and stressor information, preparing a 
summary of stressor events to be sent to the United States 
Armed Services Center for Research of Unit Records (CRUR) for 
verification, requesting verification of exposure to ionizing 
radiation in 1946 from the Defense Special Weapons Agency 
(DSWA), affording the veteran a psychiatric examination to 
include an etiology opinion for any psychiatric disorder 
found, having the claims file reviewed by appropriate medical 
specialist(s) for opinions on the nature and etiology of the 
claimed anemia and kidney or bladder disorders and whether 
these disorders or a claimed dental disorder are related to 
exposure to ionizing radiation during service, and complying 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In a May 2002 letter, the RO 
informed the veteran of the notice and duty to assist 
provisions of the VCAA, what was needed to establish 
entitlement to service connection, what information VA would 
provide, what information or evidence VA still needed from 
him and where he could send such information.  In particular, 
the RO asked the veteran to identify all sources of recent 
medical treatment for the claimed disorders, to sign 
authorizations for release of private medical records, and to 
complete a PTSD stressor questionnaire.  In a response 
received the same month, the veteran reiterated previous 
statements that he has been under constant treatment at VA 
facilities since 1976 and about claimed discrimination 
(stressor) and psychiatric treatment while in the Navy and 
provided an authorization for release of information from his 
dentist.  The RO obtained recent treatment records from the 
veteran's dentist.  In November 2002, the veteran provided VA 
treatment records, which he contended showed that he had 
PTSD.  In December 2002, the RO sent a request to the Defense 
Threat Reduction Agency (DTRA) for evidence of ionizing 
radiation exposure based on atmospheric testing or the 
occupation of Hiroshima or Nagasaki.  In a January 2003 
response, the DTRA indicated that it was unable to process 
the RO's inquiry because it did not include the Board's 
remand and asked that the RO confirm the type of cataracts 
the veteran had and provide medical evidence that the other 
claimed disorders were radiogenic.  In an April 2003 letter, 
the RO asked the veteran to provide information that the 
claimed discrimination took place, to furnish the unit of 
assignment in New Mexico where he claimed radiation exposure, 
to show that he had been diagnosed with posterior subcapsular 
cataracts or another type of cataracts, and to provide doctor 
statements showing that the claimed disorders are radiogenic.  
In an April 2003 response, the veteran submitted duplicate 
and additional VA records showing treatment for PTSD.  In 
September 2003, the RO informed the veteran that it was 
having difficulty obtaining medical records for his Army 
service and asked the veteran to complete an enclosed Form NA 
13055.  The veteran did not respond.  The RO associated VA 
treatment records from September 2002 to February 2004 with 
the claims file before readjudicating the claims in March 
2004.  

Although the RO complied with portions of the March 2002 
Board remand instructions, the RO did not: obtain all missing 
VA treatment records, prepare a summary of stressor events to 
be sent to the CRUR for verification, respond to DTRA's 
request for additional information for verification of 
exposure to ionizing radiation in 1946, afford the veteran a 
psychiatric examination to include an etiology opinion for 
any psychiatric disorder found, have the claims file reviewed 
by appropriate medical specialist(s) for opinions on the 
nature and etiology of the claimed anemia and kidney or 
bladder disorders and whether these disorders or a claimed 
dental disorder are related to exposure to ionizing radiation 
during service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, the case must 
be remanded to the RO for compliance with the Board's March 
2002 remand.

As noted in the March 2002 Board decision and remand, the 
veteran claims he has PTSD, dental, anemia, and kidney or 
bladder disorders as a result of exposure to ionizing 
radiation related to fallout from an atomic bomb test while 
serving with the Army during the Occupation of Tokyo (from 
December 1946 to May 1947) or fighting forest fires along the 
Nevada/California border in 1946 (from September to 
December).  He also contends that his PTSD is due to at-sea 
rescue work on a Navy patrol craft, including picking up dead 
bodies, and discrimination he experienced during service in 
the Navy, noting that he was treated for a broken nose 
because an officer in charge of the detail hit him in the 
face (early 1953) and that he was given unsuitable 
assignments ending in hospitalization and subsequent 
discharge as unsuitable.  The record includes a private 
medical statement from the veteran's treating dentist dated 
in April 1998 indicating the veteran's dental problems 
(claimed as pyorrhea) could have been related to exposure to 
atomic radiation during active service.  Correspondence from 
the DSWA dated in February 1997, requested clarification as 
to the veteran's correct name and reflects that the RO's 
request for verification could not be processed because the 
applicable law had not been specified.  The Board also notes 
that, in October 1997, the National Personnel Records Center 
(NPRC) indicated that the RO needed to submit another VA Form 
3101 for the veteran's Army service.  An April 2003 VA Form 
21-6789, Deferred Rating Decision, reflects that a new 3101 
request for the veteran's service medical records for his 
period of active duty in the Army (9/23/46 to 6/1/47) should 
be initiated with a copy of his discharge attached and that 
the NPRC should be informed that he served under the name of 
"[redacted]" and that the veteran is now "[redacted]
[redacted]" and his Army service number was [redacted].  The 
request was submitted twice, first with the wrong service 
number.  In response to a second request in September 2003, 
the NPRC indicated that it was a fire-related case and all 
service medical records were lost in the fire and that there 
were no Surgeon General Office records (SGOs) and that, if 
the veteran was treated, the RO needed to supply the 
necessary information and resubmit.  However, the Board notes 
that the RO's request did not note that the veteran had 
changed his name in July 1964 and that the records that were 
being sought were for [redacted], not [redacted].  
Moreover, the Board notes that a copy of the veteran's May 
1947 separation examination report and his Army Separation 
Qualification Record were received in July 1978, therefore 
indicating that his records might not have been destroyed in 
the 1971 NPRC's fire.  Because the veteran has radiation 
claims related to his first period of service in the Army and 
a PTSD claim related to his second period of service in the 
Navy, the RO should make another attempt to obtain copies of 
the veteran's personnel and service medical records from the 
first period of service in order to verify exposure to 
radiation and the veteran's personnel records from the second 
period of service in order to verify stressors, noting in 
particular that the veteran used the last name of [redacted] and 
his respective service numbers.  

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See 64 Fed. Reg. 32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. 
§ 3.304(f) (2003)).  The 1998 and 1999 criteria for 
evaluating PTSD claims are substantially the same, as both 
versions of the regulations require medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  The 1999 
amendments primarily codified the decision of the Court in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and brought 38 
C.F.R. 
§ 3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxed certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The Board notes that the 2002 amendments codified 
manual procedures pertaining to PTSD claims resulting from 
personal assault.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003).

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors, 
including one of personal assault.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  With regard to a claimed stressor 
involving allegations of personal assault, VA recognizes that 
veterans claiming service connection for disability due to an 
in-service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  Although these incidents 
are most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  In 
particular, the Board observes that the Court held in Patton 
v. West, 12 Vet. App. 272 (1999), that the provisions in M21- 
1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998) (5.14 is a 
substantive rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  See M21-1, Part III, 5.14(8).
 
Thus, the Board finds that the RO should develop the 
veteran's PTSD claim as due to stressors from exposure to 
radiation while in the Army and the retrieval of dead bodies 
in conjunction with at-sea rescues, discrimination and 
personal assault (broken nose) while in the Navy.  As the 
duty to assist also includes obtaining pertinent non-VA and 
VA treatment records, the Board feels that another attempt 
should be made by the RO to ask the veteran to identify and 
sign releases for health care providers that treated him for 
any of the claimed disorders, since June 1947 and should 
obtain missing non-VA and VA treatment records, in particular 
ones from the veteran's dentist and VA facilities, to provide 
a comprehensive statement regarding his alleged stressor 
incidents, and to complete an in-service personal assault 
questionnaire.  The Board reminds the veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In preparing a summary of stressors to send 
to the CRUR, the RO should include copies of: service 
personnel and medical records for both periods of service, a 
transcript of the veteran's testimony at an RO hearing in 
July 1979, the veteran's June 1996 statement relating to 
exposure to radiation, the veteran's November 1996 statement 
related to the Occupation of Tokyo and psychiatric treatment 
in 1953, the veteran's August 1998 and January 1999 
statements related to stressors with their attachments, and 
the veteran's response, if any, to the RO's new request for 
stressor and personal assault information.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
anemia, and any psychiatric, kidney 
and/or bladder disorder from April 1953 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, the RO 
should attempt to obtain dental treatment 
records from L. P. Lopez, D.D.S. from 
April 1953 to April 1998 and after July 
1999 to the present, VA hospital records 
from 1976 (Wadsworth) and from 1990 to 
1992 (Sepulveda) and missing records from 
the Los Angeles VA Medical Center from 
April 1953 to the present.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO should inform the veteran that 
evidence from sources other than his 
service medical records may corroborate 
his account of a personal assault, and 
ask the veteran to give a comprehensive 
statement regarding his alleged stressor 
incident(s) and to complete an in-service 
personal assault questionnaire relating 
to a personal assault (broken nose) while 
serving in the Navy in 1953.  The veteran 
should be requested to provide any 
additional information he may recall 
concerning his claimed in-service 
stressor incidents, to include 
approximate dates, times, locations and 
identities of any individuals involved, 
including their names, ranks and units.  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  The RO should attempt to obtain and 
associate with the claims file copies of 
the veteran's service personnel and 
medical records from his first period of 
service in the Army (from September 1946 
to June 1947) in order to verify exposure 
to radiation and the veteran's personnel 
records from the second period of service 
in the Navy (from October 1952 to April 
1953) in order to verify stressors, 
noting in particular that the veteran 
used the last name of [redacted] and his 
respective service numbers.  If records 
are not found, the RO should document the 
record and explain what actions it took 
and the results of its efforts.

4.  After completion of 1, 2 and 3 above, 
the RO should request the Defense Threat 
Reduction Agency (DTRA) to attempt to 
verify if the veteran was exposed to 
ionizing radiation in 1946 as described 
in his statements including the June 1996 
statement in support of his claim.  It 
should be noted that the veteran served 
under one name, [redacted], but that his name 
was legally changed to [redacted] in July 
1964 and that private medical evidence 
has been submitted indicating the 
veteran's dental problems could have been 
related to exposure to atomic radiation 
during active service.  Thereafter, any 
additional development should be 
conducted as required by 38 C.F.R. 
§ 3.311 (2003).

5.  Following completion of 1 through 4 
above, the RO should review the claims 
file and prepare a summary of claimed 
stressor events: exposure to radiation, 
at-sea rescue work on a Navy patrol 
craft, including picking up dead bodies, 
and discrimination he experienced during 
service in the Navy, noting that he was 
treated for a broken nose allegedly 
because an officer in charge hit him in 
the face (early 1953) and that he was 
given unsuitable assignments ending in 
hospitalization and subsequent discharge 
as unsuitable.  This summary and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (CRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
Supporting documents should include 
copies of: service personnel and medical 
records for both periods of service, the 
transcript of veteran's testimony at an 
RO hearing in July 1979, the veteran's 
June 1996 statement relating to exposure 
to radiation, the veteran's November 1996 
statement related to the Occupation of 
Tokyo and psychiatric treatment in 1953, 
the veteran's August 1998 and January 
1999 statements related to stressors with 
their attachments, and the veteran's 
response, if any, to the RO's new request 
for stressor and personal assault 
information.  The CRUR should be 
requested to certify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, the CRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries.

6.  The RO should make a specific 
determination, based on the record, with 
respect to whether the veteran was 
exposed to any in-service stressor(s), 
and if so, to identify the nature of the 
specific stressor or stressors.  If none 
was verified, the report will so state.  
In rendering this determination, all 
applicable laws and regulations should be 
considered.  The RO should address any 
credibility questions raised by the 
record.  This report is then to be added 
to the claims file.


7.  After completion of 1 through 6 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination to determine 
whether any psychiatric disorder or 
disorders are present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder found.  The 
claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner prior to 
conducting and completion of the 
examination.  The examiner should be 
informed of the stressor verification 
determinations for the purpose of 
providing an opinion as to whether any 
event during active service has resulted 
in a current psychiatric disability.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
All special studies or tests including 
psychological testing with PTSD subscales 
and evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examiner should 
utilize the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses and enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressor(s) supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The rationale for any opinion 
and all clinical findings should be 
reported in detail.

8.  Upon receipt of the necessary 
evidence, the veteran's claims file 
should be reviewed by an appropriate 
medical specialist(s) for opinions as to 
the present nature and etiology of his 
anemia and claimed kidney or bladder 
disorders and as to whether it is at 
least as likely as not (50 percent or 
more probability) that such anemia, 
dental, and kidney or bladder disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of exposure to ionizing 
radiation.  The claims file and a copy of 
this order must be made available to and 
reviewed by the examiner(s).  All 
necessary examinations, tests, and 
studies should be conducted.    A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

9.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2002)) is 
fully satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues remaining on appeal.

10.  After completion of the above, the 
RO should readjudicate the service-
connection claims on a direct basis and 
as the result of exposure to ionizing 
radiation.  If any determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

11.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for   additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




